Citation Nr: 0733949	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-35 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had 20 years active service ending in May 1980.  
He died in September 2002.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from a January 2003 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The January 2003 rating decision 
granted service connection for the cause of the veteran's 
death, but a February 2003 letter to the appellant notified 
her that her eligibility to receive associated death benefits 
was not established.  The appellant requested reconsideration 
of this denial, and in June 2003 she was again informed that 
her eligibility to receive the death benefits was not 
established.  The appellant filed a notice of disagreement 
which was received in August 2003.  The RO then issued an 
administrative decision denying the appellant's claim in 
August 2004, and a statement of the case was issued in August 
2004.  The appellant's substantive appeal was received at the 
RO in September 2004.

The Board observes that the appellant was originally 
represented by the Arizona Department of Veteran's Services 
at the outset of this appeal.  However, in September 2005, 
the appellant submitted correspondence and the appropriate VA 
Form 21-22 appointing The American Legion as her 
representative in this matter.


FINDINGS OF FACT

1.  The appellant and the veteran were married in April 2002; 
the appellant and veteran did not have a mutual agreement to 
be married prior to April 2002 and they did not hold 
themselves out as husband and wife prior to April 2002.

2.  The appellant's marriage to the veteran was terminated by 
his death in September 2002, and there were no children born 
prior to or of the marriage.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA death benefits purposes are 
not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.50,  3.52, 3.53, 3.54, 3.205 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary in the original claim to 
demonstrate service connection for the cause of the veteran's 
death in a letter dated September 2002.  In a December 2004 
letter, the claimant was provided with additional notice of 
the information and evidence necessary to establish herself 
as the veteran's recognized surviving spouse for the purpose 
of Department of Veterans Affairs death benefits.

Moreover, in the December 2004 letter, the appellant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the December 2004 letter was 
sent to the appellant prior to the most recent RO 
readjudication of this appeal in association with the 
issuance of a May 2005 supplemental statement of the case.  
The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The December 2004 letter also notified the appellant to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, private and VA, have been obtained.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.



Analysis

The appellant seeks VA death benefits as the surviving spouse 
of the veteran.  Certain VA death benefits, including death 
pension, death compensation, and Dependency and Indemnity 
Compensation (DIC) are payable to a veteran's surviving 
spouse.  38 U.S.C.A. §§ 1310, 1541.

The term 'surviving spouse' means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Death pension may be paid to a surviving spouse who was 
married to the veteran one year or more prior to the 
veteran's death, or, for any period of time if a child was 
born of the marriage or before the marriage, or, prior to 
certain delimiting dates not applicable here.  38 C.F.R. 
§ 3.54(a).  The criteria for both death compensation and DIC 
compensation require that the veteran and surviving spouse 
must marry before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated, or, for one year or more, or, for any period of 
time if a child was born of the marriage or before the 
marriage.  38 C.F.R. § 3.54(b)&(c).

The requirements of 38 C.F.R. § 3.1(j) means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. 
§ 103(a).  In Colon v. Brown, 9 Vet.App. 104 (1996), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that in cases whether there is an impediment to 
entering into a common-law marriage, if the appellant was 
unaware of the impediment, then an otherwise invalid common-
law marriage could be deemed valid.

The appellant contends that she is entitled to recognition as 
the veteran's surviving spouse for the purpose of VA death 
benefits, on the basis that she lived with and provided care 
for the veteran for more than a year prior to his death in 
September 2002.  She acknowledges that her ceremonial 
marriage to the veteran, as shown by a marriage certificate, 
took place in April 2002, six months short of one year prior 
to the veteran's death in September 2002.  However, she 
maintains that she had lived with the veteran since 1996 
(alternately reported as 1997 in some evidence) and should be 
considered his spouse for purposes of receiving VA benefits.  

The Board notes that the record clearly reflects, with no 
contrary contentions from the appellant, that no child was 
"born" to the appellant and the veteran together for the 
purposes for 38 U.S.C.A. § 3.52.  The Board observes, in 
passing, that the child in the couple's household was the 
veteran's own granddaughter; the veteran took custody of his 
granddaughter in 1998.

Applying VA law to the facts of the present case, the Board 
concludes that the appellant's marriage to the veteran, which 
took place less than one year prior to the veteran's death 
and produced no children either prior to or of the union, is 
a bar to VA death benefits.  As such, current VA law thus 
prohibits her from receiving death benefits as the surviving 
spouse of the veteran.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 
C.F.R. § 3.54.  Congress has provided no exceptions to the 
controlling legal criteria, and the Board has no authority to 
disregard the statutory limitation on the award of death 
benefits where the marriage was less than one year prior to a 
veteran's death and no children were born either prior to or 
of the marriage.  See 38 U.S.C.A. § 7104.

The appellant also appears to claim that she and the veteran 
had entered into a common law marriage more than one year 
prior to his death, thus entitling her to recognition as a 
surviving spouse of the veteran for purposes of receiving VA 
benefits.  As noted above, the validity of a marriage for VA 
purposes is determined based upon the law of the jurisdiction 
where the parties resided at the time of the marriage or when 
the rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet.App. 17 (1993).

In this case, the record reflects that the appellant and the 
veteran were married in a civil ceremony in Arizona.  Thus, 
the state law of Arizona determines whether the appellant's 
relationship with the veteran is deemed a valid marriage.  A 
common law marriage, however, is not valid in the state of 
Arizona.  See Ariz. Rev. Stat. Ann. § 25-111 (2007).  
Therefore, any attempted common law marriage between the 
appellant and the veteran before the date of ceremonial 
marriage in April 2002 is not valid under Arizona law and, by 
extension, is not valid for purposes of 38 C.F.R. §§ 3.1(j) 
and 3.50(b).

Also noted above, a marriage that is otherwise invalid under 
state law may be 'deemed valid' for VA purposes if certain 
requirements are met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-91 (June 
17, 1991), published at 56 Fed.Reg. 50,151 (1991).  In its 
opinion, VA General Counsel held that 38 U.S.C.A. § 103(a), 
in part, provides that where it is established that a 
claimant for gratuitous veterans' death benefits entered into 
a marriage with a veteran without knowledge of the existence 
of a legal impediment to that marriage, and thereafter 
cohabited with the veteran for one year or more immediately 
preceding the veteran's death, such marriage will be deemed 
to be valid.  The requirement of a marriage ceremony by a 
jurisdiction that does not recognize common law marriage 
constitutes a 'legal impediment' to such a marriage for 
purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991).

38 C.F.R. § 3.205 provides that marriage is established by 
one of several types of evidence including a copy of the 
public record of marriage, an official report from the 
service department as to a marriage which occurred while the 
veteran was in service, or an affidavit of the clergyman or 
magistrate who officiated.  38 C.F.R. § 3.205(a).  In 
jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as a result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. 
§ 3.205(a)(6).

In this case, the appellant testified that she had lived with 
the veteran for more than a year prior to his death, and 
substantial evidence of record corroborates this fact.  In 
order for the appellant to be successful under the foregoing 
'deemed valid' theory, however, the evidence must satisfy the 
threshold criteria for a common law marriage superimposed by 
38 C.F.R. § 3.205(a)(6); namely, 1) that there was an 
agreement between the appellant and the veteran to be 
married; 2) that there was cohabitation between the parties; 
and 3) that the parties held themselves out as husband and 
wife and were generally accepted as such in the communities 
in which they lived.

In her May 2003 statement, the appellant testified that she 
met the veteran in 1996 and that shortly thereafter she began 
cohabitating with the veteran and providing care for him.  
During this time, the appellant and the veteran lived with 
and cared for the veteran's granddaughter as a family unit.  
The appellant has also testified and submitted evidence to 
indicate that many of their friends considered them to be 
married prior to the date of the marriage ceremony in 2002.  
The witness statements submitted in this case reflect that 
some of the witnesses thought the couple was married prior to 
April 2002, while other witnesses understood that the couple 
had long planned to get married, but did not become married 
until April 2002.

Unfortunately, the record clearly reflects that the appellant 
and the veteran did not actually believe that they were 
married prior to the April 2002 ceremony and did not hold 
themselves out to be a married couple.  The appellant has 
candidly testified, in her May 2003 statement, that she and 
the veteran "wanted" and "planned" to get married but that 
the veteran's deteriorating health "caused us to delay our 
marriage."   Additionally, the couple "put off getting 
married for so long because [they] wanted to have an 
organized and planned wedding."  The appellant's April 2004 
statement further describes that the couple "talked a lot 
about getting married but his health took a turn for the 
worse ...."  The appellant further acknowledges that she and 
the veteran were not, in fact, married throughout their 
cohabitation when she explains that if they had known of the 
VA regulations then they "would have gotten married probably 
in 1997."

The Board notes that, unfortunately, being unaware of the 
pertinent VA regulations governing the benefit sought does 
not provide any basis to allow the Board to grant this 
appeal.  Rather, the appellant must show that the veteran and 
the appellant were without knowledge of the existence of a 
legal impediment to their marriage during the period she 
claims they were married.  However, it is apparent that the 
couple was aware that they were not legally married prior to 
their ceremony in April 2002, as the appellant candidly 
describes they often talked of and planned to get married.  
The appellant's September 2004 statement again describes that 
"Due to his failing health we plan[ned] to get married 
sooner but taking care of him left no time to think of us 
getting married ... we managed to get married while he was in 
the hospital."

Although the Board acknowledges the appellant's arguments 
regarding the general perception that the pair was a married 
couple prior to April 2002, the record reflects that the 
veteran and appellant did not hold themselves out to be a 
married couple prior to the April 2002 ceremony.  Of high 
significance, a December 2001 Declaration of Status of 
Dependents form filled out and signed by the veteran shows 
that the veteran represented his marital status to be 
"Divorced" (in reference to a prior marriage) and he 
entered "n/a" into the box labeled "If Married, Spouse's 
Date of Birth."  In contrast, when the veteran filled out 
the same form in May 2002, he then declared himself to be 
"Married" and clearly indicated the appellant had become 
his spouse in April of 2002.

It is clear that the veteran and the appellant understood 
that they were not yet legally married prior to April 2002.  
The Board also notes that the June 1998 Order of Adoption in 
which the veteran was awarded custody of his granddaughter 
explicitly refers to the veteran as "a single person" at 
that time.  All of the objective evidence of record is 
consistent and, indeed, the appellant's own testimony is also 
to the effect that the couple lived as though they were 
married, and desired to be married, but they were aware that 
they were not legally married prior to their April 2002 
marriage ceremony.

The Board understands the appellant's account that the 
veteran's need for medical care was the only reason there was 
such delay in the couple's wedding plans, and sympathizes 
with the appellant in this case.  However, although the 
couple planned to eventually be married, they did not enter 
into any agreement indicating that they were married prior to 
April 2002 nor did they believe that they were married prior 
to April 2002.

In this case, the Board wishes to clearly state that it does 
not doubt the sincerity and the credibility of the appellant; 
indeed, this case is essentially resolved as a matter of law 
and not upon doubt of the appellant's testimony.  The Board 
is bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The significant 
determination in this case is that the appellant and the 
veteran were not married one year prior to the date of the 
veteran's death, nor did they believe themselves to be 
married and hold themselves out as a married couple.  The 
Board is without authority to grant eligibility to benefits 
simply because it might perceive the result to be equitable.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet.App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet.App. 
429, 432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].

In this case, while the evidence indicates that the appellant 
and the veteran cohabited for several years prior to the 
ceremonial marriage in 2002, the preponderance of the 
evidence shows that there was no marriage agreement between 
the appellant and the veteran prior to the ceremonial 
marriage in 2002, and that the appellant and the veteran did 
not hold themselves out as husband and wife prior to the 
ceremony.  The appellant's claim must be denied on that 
basis.

The evidence supports the conclusion that the intentions of 
appellant and the veteran, prior to their April 2002 civil 
ceremony, were such that they intended to become married, but 
they did not view themselves as married to each other.  For 
the reasons discussed, it cannot be said that there was an 
'attempted marriage' between the appellant and the veteran at 
least one year prior to the veteran's death.  The record 
reasonably demonstrates that the couple's state of mind was 
such that they did not believe that they had entered into a 
marriage, despite the absence of a state-issued marriage 
license and/or ceremony, prior to April 2002.  In other 
words, there is no showing that the appellant entered into a 
relationship with the veteran that would have constituted a 
valid common law marriage if Arizona recognized such 
marriages.  The provisions of 38 C.F.R. § 3.52 are thus not 
applicable.

The Board acknowledges the arguments advanced by the 
appellant.  After weighing all of the evidence, the Board 
concludes that the evidence is insufficient to establish that 
a deemed valid common law marriage existed and that the 
preponderance of the evidence of record is against the 
appellant's claim that she is entitled to recognition as 
surviving spouse of the veteran based on a deemed valid 
common law marriage, or any other type of marriage.  38 
U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 3.50, 3.352.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App 49 
(1990).  Accordingly, the appellant may not be recognized as 
surviving spouse of the veteran and her claim must be denied.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


